Opinion by
Rice, P. J.,
We have sufficiently stated the material facts of this case in discussing the defendant’s appeal. The assignments of error in this appeal are to certain rulings upon questions of evidence, particularly documentary evidence. We cannot say that any of the evidence admitted under these offers was clearly irrelevant. Much of it had to do with the notice to the plaintiff of the sale at Herkness’ Bazaar, and was relevant for the purpose of showing that no unfair advantage was taken of the plaintiff in that sale. We do not deem it necessary to discuss these assignments in detail. It is sufficient to say that in our judgment no reversible error was committed in any of the rulings complained of.
Therefore, the assignments of error are overruled and the appeal is dismissed at the appellant’s costs.